Exhibit 10.1

 

EXECUTION VERSION    Contract # 1-26652287-8

AMENDMENT NUMBER 8

TO

YAHOO! PUBLISHER NETWORK AGREEMENT #1-26652287

This Amendment #8 to the Yahoo! Publisher Network Agreement #1-26652287
(“Amendment #8”) is entered into effective as of September 29, 2012 (“Amendment
#8 Effective Date”) and is made by and among Local Corporation f/k/a Local.com
Corporation (“Publisher”), on the one hand, and Yahoo! Inc. and Yahoo! Sarl
(together, “Yahoo!”), on the other hand, and modifies the Yahoo! Publisher
Network Agreement #1-26652287 by and between Yahoo! and Publisher effective as
of August 25, 2010 (the “Agreement”).

In consideration of mutual covenants and for such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, Publisher and Yahoo! hereby agree as follows:

1.    The “End Date” on the Service Order is hereby deleted and replaced with
the following: “End Date: October 31, 2012.”

2.    Miscellaneous.

 

  (a) Except as expressly set forth herein, the terms and conditions of the
Agreement are unmodified and remain in full force and effect.

 

  (b) The Agreement is amended to provide that references in the Agreement to
“this Agreement” or “the Agreement” (including indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) shall be deemed references to the
Agreement as amended hereby. All capitalized defined terms used but not defined
herein shall have the same meaning as set forth in the Agreement.

 

  (c) This Amendment #8 may be executed in one or more counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same instrument. An electronically
transmitted signature via pdf or facsimile shall be deemed the equivalent to an
original ink signature.

 

  (d) In the event of a conflict between any of the terms and conditions of the
Agreement and any of the terms and conditions of this Amendment #8, the terms
and conditions of this Amendment #8 shall control.

[Signatures on next page]

 

1

Yahoo! Confidential



--------------------------------------------------------------------------------

EXECUTION VERSION    Contract # 1-26652287-8

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment #8 as of the Amendment #8 Effective Date.

 

LOCAL CORPORATION     YAHOO! INC. By:   /s/ Michael A. Sawtell     By:   /s/ Al
Echamendi Name:   Michael A. Sawtell     Name:   Al Echamendi Title:   President
and COO     Title:   VP Bus Dev Date:   9/29/2012     Date:   9/29/2012    
YAHOO! SARL       By:   /s/ Jean-Cristophe Conti       Name:   Jean-Cristophe
Conti       Title:   VP – Head of Partnership Group       Date:   9/29/2012

Signature page to Amendment 8

Yahoo! Confidential